Citation Nr: 1419733	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-28 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to July 1979.  He also had periods of active duty for training and inactive duty training as a member of the military reserves from approximately 1988 to 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Portland, Oregon, which in part granted service connection for dysthymic disorder, evaluated as 10 percent disabling, effective May 20, 2008.

In January 2012, the Board awarded service connection for tinnitus and remanded the current issue on appeal for additional development.

In February 2012, the Appeals Management Center granted a 30 percent rating for dysthymic disorder, effective May 20, 2008.  



FINDING OF FACT

The Veteran's dysthymic disorder is manifested by occupational and social impairment with, at most, occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as depressed mood, sleep disturbances, and mild memory loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for dysthymic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The issue being decided on appeal arises from disagreement with the initial rating following the grant of service connection.  The Courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment records and VA treatment records are available.  (Note: at the most recent psychiatric examination, he denied receiving ongoing mental health treatment).  He was provided appropriate VA examinations for his claim in May 2009 and January 2012.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The reports contain sufficient evidence by which to evaluate the dysthymic disorder in the context of the rating criteria.  The record does not show that his dysthymic symptoms have changed since the most recent examination.  VA has properly assisted the Veteran in obtaining any relevant evidence.

In his substantive appeal the Veteran complained that a VA examiner had not explained some of the terminology used, such as "anxiety," "panic attack" and "ritualistic/obsessional" behavior.  In a statement dated the same day as the substantive appeal, a county veterans service officer, also noted the Veteran's difficulty in understanding these terms, but noted that she had explained these terms to the Veteran, and he was able to give a better history.  Thereafter, the Veteran was provided a new VA examination; hence, the previous deficiency was remedied.  Barr, supra.

The record also reflects substantial compliance with its January 2012 remand.  Updated VA treatment records and a psychiatric examination report have been obtained.  The agency of original jurisdiction (AOJ) then readjudicated the claim by way of a February 2012 Supplemental Statement of the Case.  

Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied and that there was at least substantial compliance with the January 2012 remand.  See D'Aries v. Peake, 22 Vet. App. 97, 104-06 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (substantial compliance as applied to remand instructions)); Stegall v. West, 11 Vet. App. 268 (1998).

II.  Initial rating 

Laws and regulations

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  A Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Because the Veteran is challenging the initially assigned disability rating, the evidence to be considered includes all evidence proffered in support of the original claim with consideration of whether staged ratings are warranted for any period since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  While VA adjudicators will consider the extent of social impairment, they shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130.

Dysthymic disorder is rated under 38 C.F.R. § 4.130, DC 9433, according to the General Rating Formula for Mental Disorders.

Under the General Rating Formula, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  On the other hand without the examples listed in the rating criteria it would be difficult to determine the difference between a 30 and 50 percent rating.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

Notably, a GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.



Evidence

The Veteran was afforded a May 2009 VA psychiatric examination.  He reported that he was separated from his current wife due to disagreement over his stepchild.  He currently worked part time as a janitor and lived alone in an apartment.  He presented with a clean appearance and exhibited cooperative behavior throughout the interview.  He had good eye contact and normal speech.  The examiner assessed the Veteran's thought process as mostly coherent and logical with some rumination.  He displayed tangential thoughts without looseness of association.  His mood was depressed with congruent, blunted affect.  He endorsed experiencing loss of libido, lethargy, and anhedonia.  He had weekly crying spells and expressed guilt over his current marriage.  He was fully oriented to person, place, time, and purpose.  He had fair memory with slightly impaired attention and concentration.  He denied suicidal or homicidal ideations and ritualistic or obsessive behaviors.  He stated that he slept well and had a good appetite.  His weight was stable.  The examiner commented that the Veteran does not have any problems with activities of daily living.  He diagnosed dysthymic disorder and assigned a GAF of 62.  He commented that the disorder caused deficiencies in work tolerance, family relations, judgment, thinking, and mood.

In his July 2009 notice of disagreement, the Veteran contended that his dysthymic disorder warranted a 50 percent rating.  He cited his low stress tolerance, marital problems, anxiety, need for workplace accommodations, and sleep problems.   

In the July 2010, statement, the county veterans service officer observed that the Veteran never smiled.  In addition to the previously noted difficulty with terminology used by the examiner; the Veteran was concerned about marital difficulties.  

In the July 2010 substantive appeal, the Veteran again asserted that his dysthymic disorder warranted a 50 percent rating.  In addition to the symptoms reported in July 2009, he had poor memory and concentration.  He had panic attacks once a week.  He asserted that the currently assigned GAF score was too high.  He cited his isolated workplace accommodations.  He also asserted that the May 2009 VA examiner did not fully explain the terminology during the interview. 

VA reexamined the Veteran in January 2012.  The examiner diagnosed dysthymic disorder and listed a GAF of 63.  He characterized the Veteran's symptoms as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

VA outpatient treatment records dated in 2010 and 2011 show that the Veteran was seen for conditions not currently at issue, but depression screens were consistently negative for depression.

The Veteran continued to be married.  He described his wife as his best friend and stated that he was close with his step son.  He stated his relationship with his other four children was loving, but acknowledged being close to only one child.  He did not socialize with friends.  He had been continuously employed part time as a janitor since 2007 after leaving his longtime employment with the U.S. Postal Service.  He denied any substance abuse.  He endorsed having a depressed mood, chronic sleep impairment, difficulty establishing and maintain effective work and social relationships.  The examiner opined that the Veteran's dysthymic disorder does not preclude employment as the Veteran has maintained regular employment.   

Analysis

Comparing the Veteran's symptoms to those listed as examples for the 50 percent rating, the record shows he has had a flattened or blunted affect on the initial VA examination in 2009, but not in 2012.  He has had normal speech at all times.  In his contentions on appeal, the Veteran has reported panic attacks at least once a week, he has not reported panic attacks to treatment providers or on the VA psychiatric examinations, even after the meaning of this term was explained to him.  On the most recent examination the examiner did not find that he had panic attacks more than once per week.  

While the initial examiner reported "fair" memory, the most recent examiner found not impairment of short or long term memory.  The 2009 examiner found deficient judgment, but the subsequent examiner did not.  The 2009 examiner did not explain the basis for this finding and it appears to be inconsistent with the report of coherent and logical thought processes.  In any event, the Veteran has not exhibited most of the symptoms listed as examples for the 50 percent rating.

The 2009 examiner did opine that there were deficiencies in most of the areas listed in the criteria for a 70 percent rating.  Although a veteran's symptomatology is the primary consideration in assessing a disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The 2009 examiner did not report any of the symptoms listed in the 70 percent criteria and ultimately assigned a GAF indicative of only mild impairment.  Although the examiner used the term "deficiency," the examiner did not report findings indicative of a disability at the 70 percent level.

After careful consideration, the Board finds that the criteria for an initial rating in excess of 30 percent dysthymic symptoms have not been met.  Mauerhan, 16 Vet. App at 442; 38 C.F.R. § 4.130, DC 9433.  The Veteran is not actively seeking mental health treatment.  Although he is in an isolative workplace, he has been able to maintain regular part time employment.  He continues to be married.  The VA examination reports even reflect that he had an improvement in his marital relationship during the claims period.  Both VA examiners expressed medical opinions that the Veteran's dysthymic symptoms are not productive of reduced reliability and productivity in occupational and social function.  Their assessments are highly probative as they are professional clinicians who formed their opinions based upon review of the claims folder, interview, and mental status examination.  Barr, 21 Vet. App. at 312.  Overall, the May 2009 and July 2012 VA psychiatric examination reports suggest dysthymic symptoms more approximating a mild, rather than a moderate severity.  The described symptoms comport with the GAF scores of 62 and 63, indicative of mild symptoms.  

The Veteran has provided reports in July 2009 and July 2010 of more severe symptoms, such as panic attacks and memory impairment.  Based upon his reports, he was reexamined in January 2012.  The updated clinical assessment again indicated dysthymic symptoms more approximating a mild, rather than a moderate severity in the professional opinion of the examining clinician.  The Board considers the objective clinical reports more probative than the Veteran's subjective reports due to their unbiased nature.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  The Veteran's reports do not warrant an initial rating in excess of 30 percent due to their discrepancy with the objective clinical evaluations.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

The Veteran has asserted that he should be awarded a higher rating by virtue of his efforts to isolate himself (by working a night shift) and that his only hobbies consist of assembling models at home.  The 30 percent rating is intended to compensate him for social and occupational impairment.  He has been able to maintain adequate social relationships with family members and maintain employment.  The record does not show occupational or social impairment that approximates the criteria for a rating in excess of 30 percent.

For the above stated reasons, the preponderance of the evidence weighs against the claim.  The benefit of the doubt doctrine does not apply and the Veteran's claim for an initial rating in excess of 30 percent for dysthymic disorder must be denied.  Mauerhan, 16 Vet. App at 442; 38 U.S.C.A. § 5107; 38 C.F.R. § 4.130, DC 9433.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected dysthymic disorder to be fully contemplated by the rating criteria.  The symptoms consist of depressed mood, sleep difficulties, and occupational and social impairments.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).
	
The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has consistently been employed on a part time basis throughout the claims period.  There is no contention that his employment is marginal.  He does not otherwise assert he is incapable of gainful employment due to service connected disabilities.  TDIU is not for further consideration at this time.  


ORDER

Entitlement to an initial rating in excess of 30 percent for dysthymic disorder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


